Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	embodiment in which a first wire is connected to the first thin metal 				plate, the first wire being formed of a same material as a material of 			the first thin metal plate; a second wire connected to the second 				thin metal plate, the second wire being formed of a same material 				as a material of the second thin film metal plate;
Species B:	embodiment in which a first extension conductor (104) is connected 			to the thin metal plate, the first extension conductor being formed of 			a same material as material of the thin metal plate, a second 				extension conductor (105) is connected to the thin metal plate, the 				second extension conductor being formed of a same material as 				material of the thin metal plate;
Species C:	embodiment in which the thermoelectric generation units each 				include a first band-shaped metal sheet (201) bridged between the 				fire resistant material frame and the cooling insulation oil section, a 				second band-shaped metal sheet (202) bridged between the fire 				resistant material frame and the cooling insulation oil section, the 				second band-shaped metal sheet being joined to the first band-				shaped metal sheet in the fire resistant material frame;
Species D:	embodiment in which first and second cooling insulation oil sections 			(312a and 312b) that are provided at both sides of the fire resistant 				material frame and provided on sides of first and second cooling 				sections of the thermoelectric generation units.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, C, and D lack unity of invention because even though the inventions of these groups require the technical feature of a thermoelectric generation cell using thermoelectric generation by a Seebeck effect of a metal material, as a structure that utilizes excellences of electric conductivity and thermal conductivity in the metal material, comprising: a temperature difference holding section that maintains a temperature difference between a high temperature portion and a lower temperature portion of the metal material; and a member of the metal material that has a structure for minimizing an internal resistance indicating a relationship between a voltage and a current in the thermoelectric generation cell; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 11-177154 A (Murata Manufacturing Co.), cited on 09/27/2019 IDS and 04/10/2018 ISR.  Specifically, JP 11-177154 A ((paragraphs [ 0017]-[0022], [ 0026]-[ 0028], fig. 1-2) discloses an electric circuit device 12 for obtaining an electromotive force by using conductive patterns 4a, 4b having a Seebeck coefficient of 30 microvolts/°C and composed of Cu and Ni, wherein: a plurality of substrates 3a, 3b, ... in which a thermocouple 5 and a contact point 6 are formed by conductive patterns 4a, 4b composed of different metals, are laminated, and through-holes 7a, 8a, 7b, 8b, ... are formed at both ends of the conductive patterns 4a, 4b of ... each of the substrates 3a, 3b; each of the substrates 3a, 3b, ... has the conductive patterns 4a, 4b, has the thermocouple 5 arranged at one end, and has the contact point 6 arranged at the other end; in addition, the positions of the through-holes 7a, 8a, 7b, 8b, ... are different in each of the upper and lower substrates 3a, 3b, a high voltage side through-hole provided in the lower layer substrate and a low voltage side through-hole provided in the upper layer substrate are provided at the same position, and the conductive patterns 4a, 4b and thermocouple 5 provided on the upper and lower substrates 3a, 3b, ... are connected in series through the through-holes 7a, 8a, 7b, 8b; regions of the vertically laminated substrates 3a, 3b, in which the thermocouples 5 are formed vertically overlap, and regions thereof in which the contact points 6 are clustered also vertically overlap; and an electric circuit element 9A, such as a power transistor, that emits a large amount of heat is disposed above and overlaps the region in which the thermocouple 5 of the thermoelectric conversion substrate 1 is formed.  The "electric circuit device 12 for obtaining an electromotive force by using conductive patterns 4a, 4b having a Seebeck coefficient a of 30 microvolts/C and composed of Cu and Ni" disclosed corresponds to the "thermoelectric generation cell using thermoelectric generation by means of the Seebeck effect of a metal material".  In addition, the feature of the invention disclosed in which "regions of the vertically laminated substrates 3a, 3b, in which the thermocouples 5 are formed vertically overlap, and regions thereof in which the contact points 6 are clustered also vertically overlap" corresponds to the "temperature difference maintaining part for maintaining the temperature difference between a high temperature part and a low temperature part of the metal material".  Moreover, the "conductive patterns 4a, 4b composed of different metals" connecting the "vertically overlapping" "thermocouples 5" of the invention disclosed in document 1 "via through-holes 7a, 8a, 7b, 8b, ..." in the "regions in which the contact points 6 are clustered and which are" different from the "regions in which the thermocouple 5 are formed" correspond to the "member made of a metal material and having a structure that minimizes the internal resistance indicating the relationship between voltage and current in a thermoelectric generation cell".
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/           Primary Examiner, Art Unit 1726